EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
October 17, 2013 (the “Effective Date”) by and between LED Lighting Company, a
Delaware corporation (the “Company”) and Kevin Kearney (the “Employee”).




A.

Employee has served as the Chief Executive Officer, Chief Financial Officer,
President and Secretary of the Company since May 28, 2013, and the Company
desires to enter into this Agreement to retain the services of the Employee in
such capacities, and the Employee desires to continue to provide services to the
Company in such capacities.  




B.

The Employee is willing to be employed by the Company on the terms and subject
to the conditions set forth in this Agreement.




THE PARTIES AGREE AS FOLLOWS:




1.

Positions and Duties.




1.1

Title.  The Employee shall be employed by the Company as its Chief Executive
Officer, Chief Financial Officer, President and the Company agrees to employ and
retain the Employee in such capacity.  The Employee shall report to, and serve
at the pleasure of, the Company Board of Directors (the “Board”).




1.2

Duties.  Employee shall devote a reasonable amount of time, energy, and skills
to the affairs of the Company to perform the duties required and necessary for a
chief executive officer of a public company at the Company’s stage in the
Company’s industry.  The Company acknowledges that Employee has other business
activities.  




1.3

Term of Employment.  The term of Employee's employment pursuant to this
Agreement shall commence on the Effective Date, and shall expire on the one year
anniversary of the Effective Date, unless renewed or extended by the agreement
of the parties hereto.




1.4

Hold Harmless; Employee Indemnification.  The Company shall hold harmless and
indemnify for the full extent permitted under the Company articles of
incorporation, bylaws and at law for any claims against the Employee arising out
of events occurring prior to Employee being appointed as the Chief Executive
Officer of the Company.  The Employee shall be entitled to all rights to
indemnification as a Company director and officer as provided under the laws of
the State of Delaware, the Company’s Certificate of Incorporation, as amended,
the Company’s Bylaws, and the Company’s insurance policies.




2.

Terms of Employment.




2.1

Definitions.  For purposes of this Agreement, the following terms shall have the
following meanings:




(a)

“Accrued Compensation” shall mean any accrued Total Compensation, any benefits
under any plan of the Company in which the Employee is a participant to the full
extent of Employee’s rights under such plans, any accrued vacation pay, and any
appropriate business expenses incurred by the Employee in connection with the
performance of Employee’s duties hereunder, all to the extent unpaid on the date
of termination.




(b)

“Base Compensation” shall have the meaning set forth in Section 3.1 hereof.







(c)

“Death Termination” shall mean termination of the Employee’s employment because
of the death of the Employee.




(d)

“Disability Termination” means termination by the Company of the Employee’s
employment by reason of the Employee’s incapacitation due to disability.  The
Employee shall be deemed to be incapacitated due to disability if at the end of
any month the Employee is unable to perform substantially all of his or her
duties under this Agreement in the normal and regular manner due to illness,
injury or mental or physical incapacity, and has been unable so to perform for
either (i) three consecutive full calendar months then ending, or (ii) 90 or
more of the normal working days during the 12 consecutive full calendar months
then ending.  Nothing in this paragraph shall alter the Company’s obligations
under applicable law, which may, in certain circumstances, result in the
suspension or alteration of the foregoing time periods.





--------------------------------------------------------------------------------




(e)

“Termination For Cause” means termination by the Company of the Employee’s
employment by reason of the Employee’s (i) dishonesty or fraud, (ii) gross
negligence in the performance of his or her duties hereunder, (iii) material
breach of this Agreement, (iv) intentional engagement in acts seriously
detrimental to the Company’s operations, (v) conviction of a felony involving
moral turpitude, or (vi) failure to comply with any lawful orders or directions
of the Board that are not incompatible with his position with the Company or
manifestly unreasonable or unethical, provided that the Board (with the Employee
agreeing he may not participate in such decision) delivers to Employee a written
notification specifying in sufficient detail such order or direction and the
Employee has thirty (30) days within which to comply with such order or
direction (or such reasonably shorter period of time if such ordered or directed
task by its nature requires completion in less than thirty (30) days)).




(f)

“Termination Other Than For Cause” means termination by the Company of the
Employee’s employment for any reason other than as specified in Sections 2.1(c),
(d), (e) or (h) hereof.  




(g)

“Total Compensation” shall mean the Employee’s Base Compensation (as defined in
Section 3.1).




(h)

“Voluntary Termination” means termination of the Employee’s employment by the
voluntary action of the Employee other than by reason of a Disability
Termination or a Death Termination.




2.2

Termination For Cause.  The Company shall have the right to effect a Termination
For Cause as provide in Section 2.1(e). Upon Termination For Cause, the Company
shall pay the Employee Accrued Compensation, if any.




2.3

Termination Other Than For Cause; Expiration.  Upon Termination Other Than For
Cause before the expiration of the Employment Agreement, the Company shall pay
the Employee all Accrued Compensation, if any.  Upon the expiration of the term
of the Employment Agreement, the Company shall pay the Employee all Accrued
Compensation, if any.




2.4

Disability Termination.  The Company shall have the right to effect a Disability
Termination by giving written notice thereof to the Employee.  Upon Disability
Termination, the Company shall pay the Employee all Accrued Compensation, if
any.




2.5

Death Termination.  In the event of the Employee’s death during the term of this
Agreement, the Employee’s employment shall be deemed to have terminated as of
the last day of the month during which his or her death occurs, and the Company
shall promptly pay to the Employee’s estate Accrued Compensation, if any.




2.6

Voluntary Termination.  The Employee shall have the right to effect a Voluntary
Termination by giving at least 30 days advance written notice to the Company.
 The Company shall have the right in such case to immediately terminate the
Employee’s employment.  Following the effective date of a Voluntary Termination,
the Company shall pay the Employee Accrued Compensation, if any.




2.7

Timing of Termination Payments.  Unless expressly provided otherwise, the
foregoing termination payments shall be made at the usual and agreed times
provided for in Section 3.1 of this Agreement.




3.

Compensation and Benefits.




3.1

Base Compensation.  Subject to the provisions of Section 2 of this Agreement,
the Company shall pay the Employee a base annual compensation of $120,000 per
year, payable monthly over the term of the Agreement, commencing as of October
1, 2013. Additionally, the Company and Employee agree that the amount of $30,000
of compensation is payable as of October 1, 2013 for past services provided by
Employee.




3.2

Equity Compensation.  In consideration for the past services performed and for
agreeing to enter into this Agreement and continue to provide services, as of
the Effective Date, the Company shall issue Employee 500,000 shares of Company
common stock.





2




--------------------------------------------------------------------------------




3.3

Fringe Benefits.




(a)

Fringe Benefits.  The Employee shall be eligible to participate in such of the
Company’s benefit plans as are now generally available or later made generally
available to senior officers of the Company, including, without limitation,
medical, dental, life, and disability insurance plans, if any.




(b)

Expense Reimbursement.  The Company agrees to reimburse the Employee for all
reasonable, ordinary and necessary travel and entertainment expenses incurred by
the Employee in conjunction with Employee’s services to the Company consistent
with the Company’s standard reimbursement policies.  The Company shall pay
travel costs incurred by the Employee in conjunction with his or her services to
the Company consistent with the Company’s standard travel policy.




(c)

Employee Acknowledgment re Shares of Company Common Stock.  Employee
acknowledges and agrees that the shares of Common Stock to be issued hereunder
are characterized as “restricted securities” under the Securities Act of 1933
(as amended and together with the rules and regulations promulgated thereunder,
the “Securities Act”) and that, under the Securities Act and applicable
regulations thereunder, such securities may not be resold, pledged or otherwise
transferred without registration under the Securities Act or an exemption
therefrom.  Additionally, Employee contractually agrees he may not sell or
transfer such shares until they are eligible to be transferred or sold under the
Rule 144 holding period.  Employee acknowledges and agrees that () the shares of
Common Stock are being issued in a transaction not involving any public offering
in the United States within the meaning of the Securities Act, and the shares of
Common Stock have not yet been registered under the Securities Act, () such
shares of Common Stock may be offered, resold, pledged or otherwise transferred
only in a transaction registered under the Securities Act, or meeting the
requirements of Rule 144, or in accordance with another exemption from the
registration requirements of the Securities Act (and based upon an opinion of
counsel if the Company so requests) and in accordance with any applicable
securities laws of any State of the United States or any other applicable
jurisdiction, and  (iii) the shares of Common Stock shall bear a legend
indicating their restricted nature.




4.

Proprietary Information.  The Employee shall as of the Effective Date or
promptly thereafter execute and deliver to the Company the Company Employee
Confidential Information and Inventions Agreement.




5.

Miscellaneous.




5.1

Waiver.  The waiver of the breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach of the same or
other provision hereof.




5.2

Notices.  All notices and other communications under this Agreement shall be in
writing and shall be given by personal or courier delivery, facsimile or first
class mail, certified or registered with return receipt requested, and shall be
deemed to have been duly given upon receipt if personally delivered or delivered
by courier, on the date of transmission if transmitted by facsimile, or three
days after mailing if mailed, to the addresses of the Company and the Employee
contained in the records of the Company at the time of such notice.  Any party
may Change such party’s address for notices by notice duly given pursuant to
this Section 5.2.




5.3

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of California applicable to contracts entered into
and wholly to be performed within the State of California by California
residents.




5.4

Survival of Obligations.  This Agreement shall be binding upon and inure to the
benefit of the executors, administrators, heirs, successors, and assigns of the
parties; provided, however, that except as herein expressly provided, this
Agreement shall not be assignable either by the Company (except to an affiliate
or successor of the Company) or by the Employee without the prior written
consent of the other party.




5.5

Counterparts.  This Agreement may be executed in one or more counterparts and
delivered by facsimile or PDF/electronic transmission, all of which taken
together shall constitute one and the same Agreement.




5.6

Withholding.  All sums payable to the Employee hereunder shall be reduced by all
federal, state, local, and other withholdings and similar taxes and payments
required by applicable law.





3




--------------------------------------------------------------------------------




5.7

Enforcement.  If any portion of this Agreement is determined to be invalid or
unenforceable, such portion shall be adjusted, rather than voided, to achieve
the intent of the parties to the extent possible, and the remainder shall be
enforced to the maximum extent possible.




5.8

Entire Agreement; Modifications.  Except as otherwise provided herein or in the
exhibits hereto, this Agreement represents the entire understanding among the
parties with respect to the subject matter of this Agreement, and this Agreement
supersedes any and all prior and contemporaneous understandings, agreements,
plans, and negotiations, whether written or oral, with respect to the subject
matter hereof.  All modifications to the Agreement must be in writing and signed
by each of the parties hereto.




IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date set forth in the first paragraph.







LED LIGHTING COMPANY







By:

/s/ Steven J. Davis                                        

Steven James Davis, A Professional

Corporation, legal counsel for the Company,

pursuant to the authorization of the

Company Board of Directors







EMPLOYEE




/s/ Kevin Kearney                                                

Kevin Kearney





4


